United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
NEW JERSEY HEALTH CARE SYSTEM,
Lyons, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 13-1601
Issued: February 7, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
On July 2, 2013 appellant filed an application for review of the Office of Workers’
Compensation Programs’ (OWCP) nonmerit decisions dated January 14 and July 1, 2013. The
appeal was docketed as No. 13-1601.
In a merit decision dated December 15, 2011, OWCP denied appellant’s occupational
disease claim. In a letter dated December 13, 2012, received by OWCP on December 16, 2012,
appellant’s attorney requested reconsideration of the December 15, 2011 decision. By decision
dated January 14, 2013, OWCP denied appellant’s request for reconsideration without a merit
review, finding the request was untimely and that appellant had not established clear evidence of
error. It stated in the decision that appellant’s request was untimely because it was received
more than one year after the decision was issued; therefore, she was not entitled to a merit review
of the December 15, 2011 decision.
In a letter dated June 12, 2013, received by OWCP on June 20, 2013, appellant’s attorney
requested reconsideration of the December 15, 2011 decision. He provided an Express Mail
receipt demonstrating that appellant’s December 13, 2012 request for reconsideration failed upon
attempted delivery on December 16, 2012 at 4:00 a.m. and was delivered on December 17, 2012
at 12:45 p.m. By decision dated July 1, 2013, OWCP again denied appellant’s request for

reconsideration without a merit review, finding the request was untimely and that appellant had
not established clear evidence of error. It noted in the decision that, per the Express Mail receipt
provided by appellant’s attorney, her first reconsideration request was not received until
December 16, 2012. OWCP stated that December 16, 2012 was not within one year of the
December 15, 2011 decision, and therefore the request was untimely.
The Board finds that OWCP improperly determined in this case that appellant failed to
file a timely application for review. In computing the time for requesting reconsideration, the
date of the event from which the designated period of time begins to run shall not be included
when computing the time period. However, the last day of the period so computed shall be
included unless it is a Saturday, a Sunday or a legal holiday.1 The time for requesting
reconsideration of OWCP’s December 15, 2011 decision began to run on December 16, 2011,
and thus would have expired on December 16, 2012, had this date not been a Sunday. The next
business day was Monday, December 17, 2012. As appellant’s request for reconsideration was
received on that date, it was timely. The case will thus be remanded to OWCP for application of
the standard for reviewing timely requests for reconsideration.2
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 1 and January 14, 2013 and are set aside. The case is
remanded to OWCP for further proceedings consistent with this decision of the Board.
Issued: February 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

Angel M. Lebron, Jr., 51 ECAB 488 (2000); John B. Montoya, 43 ECAB 1148 (1992).

2

See Debra McDavid, 57 ECAB 149 (2005).

2

